Citation Nr: 0816220	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for low back stain, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded an increased disability rating to 
50 percent for PTSD effective August 5, 2004, and awarded an 
increased rating to 20 percent for low back strain effective 
from August 20, 2004.  The veteran disagrees with the 
evaluations assigned.  It also arises from an RO rating 
decision dated in September 2005 that denied a claim for 
entitlement to total disability rating based on individual 
unemployability (TDIU) benefits.

The veteran failed to report to a RO hearing scheduled in 
June 2006, without good cause shown.  The Board construes 
this action as a withdrawal of his request for a hearing.  


FINDINGS OF FACT

1.  The veteran's PTSD is primarily manifested by sleep 
impairment, nightmares, flashbacks, social isolation, 
hypervigilance, diminished concentration and recent memory, 
and angry outbursts; but without suicidal ideation, 
hallucinations, delusions, or illogical speech.

2.  The veteran's chronic low back strain is manifested by 
subjective complaints of recurrent low back pain, tightness, 
and stiffness, and objective findings showing forward flexion 
to 40 degrees without pain, and clinical evidence of moderate 
paravertebral muscle spasm; there were no associated 
neurological problems.  Upon flare-up, the service-connected 
low back strain disability is estimated to cause an 
additional loss of motion of 50 percent.

3.  The veteran is not unemployable as a result of his 
service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased evaluation to 40 percent 
(and no higher) for low back strain, have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).   

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp.2005); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
January 2005, May 2005, and March 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and requested that he send in 
evidence in his possession that would support his claims.  In 
particular, the March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA treatment records, and reports 
from VA examinations.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at  
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined  
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the Board finds that the January 2005 VCAA letter was 
not in full compliance with the requirements of Vazquez-
Flores, it did inform the veteran that he should submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of his PTSD and low back strain, and evidence 
showing the effect that worsening has on his daily life.  
Additionally, it provided examples of the types of medical 
and lay evidence that he could submit.  The March 2006 letter 
provided further notice that the veteran should submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disorders, as well as the effect that 
worsening has on his employment and daily life.  It also 
provided examples of the types of medical and lay evidence 
that he could submit.  

Additionally, the disorders at issue are rated under a 
diagnostic code for which the criteria necessary for 
entitlement to a higher disability rating would be satisfied 
by the claimant demonstrating a noticeable worsening or 
increase in severity of the disabilities.  Thus no further 
analysis in that regard is necessary.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.


PSTD

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2007).  The 
veteran contends his service-connected PTSD has worsened in 
severity and thus, he is entitled to an increased rating.  

Psychiatric disorders, such as PTSD, are evaluated under the 
General Rating Formula for Mental Disorders, found at 38 
C.F.R. § 4.130.  Under this formula, a 50 percent rating is 
warranted when the veteran's psychiatric disability causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is for application when the service 
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  Moreover, the use of terminology such as "mild," 
"moderate," or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007). 

In connection with the instant claim, the veteran underwent 
VA psychiatric examination in May 2004.  The examiner 
thoroughly reviewed the claims file and VA medical records 
prior to the examination.  The veteran denied any psychiatric 
treatment or use of psychotropic medication.  He appeared for 
his examination on time and was neat and tidy in appearance.  
Upon mental status examination, the veteran was oriented to 
time, place, and person.  His concentration was diminished 
and his eye contact was poor, but speech flowed along 
normally.  He endorsed flashbacks, and also admitted to angry 
outbursts.  His sleep was noted to be impaired.  The veteran 
denied suicidal or homicidal thoughts.  He did not report 
panic attacks or current substance abuse, but he has a phobia 
of violent topics on television.  There were no obsessions or 
compulsions noted.  Recent memory was noted to be diminished.  
The GAF score was 60.  Based upon the evaluation, the 
examiner concluded "the veteran would have a moderate 
impairment of his industrial capacity and social function."

The veteran submitted an August 2004 letter of correspondence 
from a private physician, Dr. W., who discusses her recent 
psychological evaluation of the veteran.  Dr. W. expressed 
some disagreement with the May 2004 VA assessment of the 
severity of the veteran's PTSD.  In brief, Dr. W. indicated 
that the veteran had been married for 31 years to his first 
wife, and had a teenage daughter.  The veteran described his 
marriages as stable, noting that "he chose the one who could 
put up with him."  The veteran also expressed that he 
preferred to stay away from people.  He chose a home where 
there were no other neighbors in close proximity, noting that 
there is one neighbor nearby, who is an ex-Marine.  He is 
said to "understand" the veteran, but they are not really 
friends.  He only has one friend.  

Dr. W. stated that the veteran lives in a house on cleared 
land, surrounded by lights, which he turns on 2-3 times per 
night due to hearing noises.  He also performs a perimeter 
check when he hears these noises.  The veteran also reported 
that he usually keeps a weapon within reach and has several 
loaded handguns in the house.  The veteran also stated that 
he sometimes has a feeling that something is not right or 
that someone may be around.  When this occurs, he does a 
perimeter check of his house.  

Objectively, Dr. W. indicated that the veteran knew the date 
and could spell "world" forward and reverse.  AXIS I 
diagnosis was PTSD; AXIS III was atherosclerotic vascular 
disease with severe claudication rendering him unemployable 
and spontaneous pneumothoraces.  Significantly, the Axis IV 
diagnosis was "paranoid hallucinations, someone is there to 
which he responds by getting up and checking."  Dr. W. 
stated "this in and of itself is sufficient to give him a 
GAF score of, at most, 38.  This is a direct consequence of 
his PTSD and needs to be seen as such."

At a VA examination in December 2004, the veteran expressed 
that he now had periods when he gets very angry or upset.  
During these times, he did not sleep very well.  He reported 
having frequent angry outbursts, nightmares, flashbacks, and 
inability to concentrate.  He also noted that he did not like 
to be around people and avoided them at all cost.  The 
veteran stated that he will sometimes have a panic attack in 
a crowd.  He cannot stand war movies and other things of the 
sort on television.  The veteran lived with his wife and 
teenage daughter. 

Upon objective examination, the veteran demonstrated 
difficulty with concentration.  There were no delusions, but 
he was noted to have flashbacks.  Eye contact was poor.  
Affect appeared to be blunted.  The veteran denied suicidal 
or homicidal thoughts.  His personal hygiene was adequate.  
Recent memory was diminished.  The examiner also noted that 
the veteran's mood appeared depressed and he looked over-
tired.  The examiner provided a GAF score assessment of 45, 
and concluded by stating "the veteran had a moderate to 
severe impairment of his industrial capacity and social 
functioning."

In a January 2005 written addendum, the VA examiner explained 
that the decrease in the reported VA GAF scores was due to 
the fact that the veteran's overall condition had 
deteriorated and the GAF scores reflected that.  He noted 
that although Dr. W.'s score was 38 in August 2004, it is not 
uncommon for GAF scores to vary between examiners.  The VA 
examiner further noted that his examinations did not reveal 
any paranoid hallucinations.  The veteran's description of 
living on cleared land with lights that he frequently turns 
on, would indicate a high degree of suspicion, but does not 
mean that there is any impairment in reality testing.  The 
veteran noted that it was not uncommon for patients in the 
community to be untreated for mental illness.

Finally, recent VA outpatient treatment records dated from 
March 2006 to May 2006 reflect that the veteran reported only 
intermittent depression and occasional flashbacks.  Upon 
observation in March 2006, he displayed a normal affect and 
good eye contact.

Given the above, the Board finds that the medical evidence of 
record does not support the assignment of an evaluation in 
excess of 50 percent.  The PTSD is accurately rated at 50 
percent as the symptoms more nearly approximate the criteria 
for the current 50 percent rating.  The veteran's PTSD is 
shown to cause sleep impairment, nightmares, flashbacks, 
social isolation, hypervigilance, diminished recent memory, 
angry outbursts, and some inability to concentrate.  In 
short, the veteran's service-connected PTSD obviously has 
resulted in occupational and social impairment, but not to 
such a degree that warrants the next higher schedular rating.  

The veteran's current symptoms are adequately addressed by 
the 50 percent rating, the criteria for which specifically 
includes consideration of depression, panic attacks weekly or 
less often, impairment of short-term memory, disturbances of 
motivation and mood; and some difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence also shows that the veteran maintained a good 
relationship with his teenage daughter, wife, and friend 
(although it is noted that the friend is now deceased).  

In this regard, the veteran's disability has not manifested 
with symptoms including: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or the inability to 
establish and maintain effective relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  These are specific 
manifestations listed in the schedular rating for a 70 
percent evaluation.  Absent a showing of some of these 
symptoms, a higher rating of 70 percent is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 9411 (2007).

There also is no evidence of symptoms that would warrant a 
100 percent rating such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to maintain 
personal hygiene; disorientation to time or place.  Notably, 
the January 2005 VA addendum opinion reflects there is no 
evidence of paranoid hallucinations or impairment in reality 
testing.  The examiner provided a detailed rational to 
support this opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In sum, the severity of the disability due to the veteran's 
service-connected psychiatric disorder does not more nearly 
approximate the criteria for an increased rating of 70 
percent, or higher.  The preponderance of the evidence is 
against an evaluation in excess of 50 percent. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


Low Back Strain

The veteran contends his service-connected low back strain 
has worsened in severity and thus, he is entitled to an 
increased rating.  

The veteran's low back strain is currently rated as 20 
percent disabling under Diagnostic Code 5237, 38 C.F.R. § 
4.71a (2007).  Lumbosacral strain is to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).   

Under the general rating formula for rating diseases and 
injuries of the spine, the following ratings will apply with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease.  
A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation if warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation if 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2007).
Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Sec. 4.25.  
Under the Formula for Rating Intervertebral Disc Syndrome, 
based on incapacitating episodes, a 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  A 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See Note 2, Diagnostic Code 5243.
In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The report from a VA examination in May 2004 shows the 
veteran reported back pain about 4-5 times per year on 
average, usually from turning the wrong way in rapid motion.  
The pain is a spasming type that lasts anywhere from several 
days to several weeks.  Prolonged standing and sitting does 
not increase the pain, if the veteran is in a comfortable 
chair.  There is no history of bowel or bladder incontinence.  
He also denied any symptoms of radiculopathy.  

Upon physical examination, the veteran ambulated without 
difficulty or use of assistive devices.  Examination revealed 
no gross deformity or pain to palpation. Forward flexion from 
the waist was from 0 to 70 degrees, at which point he felt 
pain and limitation; extension was from 0 to 10 degrees, at 
which point he felt pain and limitation; left lateral flexion 
was 0 to 30 degrees and right lateral flexion was possible 
from 0 to 40 degrees, with pain and stiffness at the end 
point.  Bilateral rotation was possible form 0 to 45 degrees 
with pain and stiffness at the endpoint.  The veteran was 
able to walk on his heels and toes and perform shallow knee 
bends.  Deep tendon reflexes were 2+ and equal at knees and 
ankles.  Strength was 5/5 and equal bilaterally.  The 
examiner noted that his symptoms of lower extremity pain are 
due to his peripheral vascular disease and not from the 
service-connected back disorder.  The examiner further 
indicated that the veteran's history of low back strain in 
the military was not related to the herniated disc which 
occurred in September 1985.

The veteran underwent another VA examination in December 
2004.  His claims file was reviewed at the time.  The veteran 
reported that he continued to experience chronic low back 
pain, which he described as a dull ache in the lower back.  
He also noted stiffness.  He did not describe any radicular 
symptoms.  He reported that his biggest problem was that with 
"innocent type movements" his back pain flared and severely 
restricts his movements.  The flares last from a week to 
three weeks and on average occur about 4-5 flares per year.  
There were no associated features such as weight loss, 
fevers, etc.  He uses no walking or assistive devices.  There 
has been no additional trauma since the last evaluation.  
There also has been no surgery.  As to daily activities, the 
veteran has difficulty with transferring from one position to 
another due to stiffness and tightness in the back.

Upon physical examination, the veteran walked with a rather 
stilted gait.  A moderate degree of paravertebral muscle 
spasm was noted.  The veteran was able to heel and toe stand 
without difficulty.  Range of motion included flexion from 0 
to 40 degrees comfortably, and 60 to 80 degrees with 
increasing pain; extension was possible from 0 to 5 degrees, 
and to 30 degrees with pain through the maneuver.  Lateral 
flexion to either side was 0 to 25 degrees; up to 40 degrees 
with tightness at the endpoint.  Bilateral rotation was from 
0 to 40 degrees, and to 45 degrees with tightness at the 
endpoint.  The deep tendon reflexes were physiologic.  
Straight leg raising on either side was to 60 degrees without 
radicular signs.  Sensation was intact to pinprick and light 
touch in the lower extremities.  

The examiner opined that it might be estimated that during 
his acute flares, the range of motion would be additionally 
decreased by 50 percent, secondary to pain.  Also, his review 
of the most recent x-rays showed some discogenic and 
degenerative changes related to his service-connected lumbar 
strain.

Based upon the evidence, the Board finds that the medical 
evidence of record supports an increased rating of 40 
percent.  In reaching this decision, the Board has carefully 
considered the DeLuca criteria in conjunction with the 
veteran's consistent complaint of low back pain and 
stiffness, as well as his report of flare-ups with painful 
muscle spasms.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
It is noted that there was clinical evidence of moderate 
paravertebral spasm at the December 2004 VA examination.  
Also, the examiner indicated that with the flare-ups 
(manifested by spasms, tightness, and limitation of motion), 
the estimated additional loss of motion would decrease the 
veteran's range of motion by half.  The December examination 
showed the maximum range of forward flexion motion possible 
without pain, was only to 40 degrees.  It is noted further 
that the recent outpatient treatment records show that these 
flare-ups now occur once a month, as opposed to 4-5 times per 
year.  In light of the evidence of pain, spasm, the 50 
percent additional loss of motion on flare-up; and resolving 
all doubt in favor of the veteran, the Board finds that the 
veteran's low back strain disability more nearly approximates 
the criteria for the next highest disability rating of 40 
percent. 

The veteran has consistently denied radicular symptom and 
bowel and bladder deficits.  Therefore, a separate rating is 
not warranted for any neurologic impairment resulting from 
the veteran's low back disability.  The Board further notes 
that while the veteran been diagnosed with degenerative disc 
disease (or Intervertebral Disc Syndrome) (IVDS)) status post 
lumbar diskectomy, the medical evidence is clear that this 
disorder, and its resultant symptoms, is not in any way 
related to the service-connected lumbar spine disorder.  On 
VA examination in December 2004, the examiner stated that the 
veteran had "some diskogenic and degenerative changes 
unrelated to his service-connected lumbar strain."  The 
assessment read as follows:  "1.  Chronic lumbosacral 
strain.  2.  Status post lumbar diskectomy, unrelated to 
problem #1."  Accordingly, evaluation under the regulations 
for IVDS (Diagnostic Code 5243) would be inappropriate.  

Finally, the Board notes that a disability evaluation of 50 
percent is not warranted as there is no evidence that the 
veteran experiences unfavorable ankylosis of the entire 
thoracolumbar spine.  

In short, an increased rating of 40 percent, and no higher, 
is warranted for the service-connected disability of low back 
strain.  


TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

The veteran has compensable service-connected disabilities as 
follows: PTSD (rated as 50 percent disabling); lower back 
strain, not associated with hemilaminectomy or discectomy of 
L4 through S1 (rated as 40 percent disabling); tinnitus 
(rated as 10 percent disabling); residuals of shrapnel 
wounds, left leg and ankle (rated as 10 percent disabling); 
hearing loss (rated as 0 percent disabling); residuals of 
shrapnel wounds, right leg (rated as 0 percent disabling).  
His combined disability evaluation is 80 percent.  
Accordingly, the schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) are met; however, the 
persuasive evidence shows the veteran's service-connected 
disabilities alone are not so disabling as to render him 
unemployable.  

In his April 2005 application for TDIU, the veteran reported 
that he had been employed with General Electric until 
November 2002 as a machinist.  He listed PTSD and low back 
strain as the service-connected disabilities that prevented 
his employability.  The veteran also reported that he had 
completed four years of grade school and had no other 
education or training.  A review of his DD 214 shows, 
however, that he completed four years of vocational high 
school.  The veteran also expressed that he was not able to 
handle the stress of bosses or fellow employees, and even if 
he could for short periods of time, his back gives out on 
him.

Aside from his service-connected disabilities, the veteran 
has been diagnosed with artherosclerosis; severe peripheral 
vascular disease of the lower extremities; hypertension; 
hyperlipidemia; and is status post hemilaminectomy/discectomy 
of L4 through S1.

Records from a December 2002 SSA disability determination 
show that the veteran is considered disabled based upon a 
primary diagnosis of chronic venous insufficiency.  The 
disability was found to be effective from November 2002.  
There is no established secondary disability.  A report of a 
physical evaluation noted that the chronic venous 
insufficiency caused exertional limitations.  Notably, the 
veteran was found to be unable to walk and stand for more 
than 2 hours in an 8-hour work day; sit for more than 6 hours 
in an 8-hour workday.  He was able to frequently lift more 
than 10 pounds and can occasionally lift 20 pounds.

VA outpatient treatment records in the file reflect that the 
veteran has serious problems from his severe peripheral 
vascular disease.  This disorder causes aching and cramping 
in the veteran's lower extremities.  He has undergone three 
surgeries, including bypass grafts which have failed.  The 
veteran is known to experience claudication after 10 minutes 
of walking.  It is noted that at the May 2004 VA orthopedic 
examination, the veteran stated that with regard to his 
service-connected back disorder, prolonged standing and 
sitting did not cause pain in his lower back.  In addition, 
pain is not felt in his lower back when walking.  It was 
noted further that the pain in his lower extremities was due 
to the peripheral vascular disease.  

Furthermore, in the August 2004 letter of correspondence in 
which Dr. W. discussed the veteran's PTSD, she specifically 
stated that the veteran's atherosclerotic vascular disease 
with severe claudication left him unemployable.  Dr. W. 
otherwise did not indicate that the PTSD, while severe, 
prevented him from employment.  Likewise, the December 2004 
VA PTSD examination shows that the veteran's service-
connected PTSD causes a moderate to severe impairment of 
industrial capacity and social function.  The examiner did 
not indicate, however, that the veteran was unable to obtain 
or maintain employment due to the PTSD.

Regarding the other service-connected disabilities of 
tinnitus, hearing loss and residuals of shrapnel fragment 
wounds, there is also no objective evidence that these 
disabilities are of such severity so as to prevent the 
veteran from obtaining and maintaining gainful employment.  

In sum, the veteran is shown to have other non service-
connected physical disabilities which cause significant 
impairment.  However, there is no probative evidence 
demonstrating the veteran is unable to perform sedentary 
employment, as opposed to physical employment, due to only 
his service-connected disabilities.  Therefore, his claim for 
entitlement to TDIU must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in reaching the decision in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. at 55-57 (1990); see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  





ORDER

An increased rating for PTSD, currently rated 50 percent 
disabling, is denied.

An increased rating for low back strain, of 40 percent and no 
higher, is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


